Citation Nr: 0020315	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-03 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in El Paso, 
Texas


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private emergency room treatment in July 1994. 


REPRESENTATION

Appellant represented by:	Mike Lewis, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION


The veteran served on active duty from August 1950 to April 
1954.  He died in July 1995.

This matter comes to the Board of Veterans Appeals (Board) 
from a determination by the Department of Veterans Affairs 
(VA) medical center in El Paso, Texas (the agency of original 
jurisdiction or AOJ) which denied payment of the veteran's 
unauthorized emergency room treatment at Gila Regional 
Medical Center in July 1995.  This matter was previously 
before the Board in June 1997, wherein it was remanded for 
additional development.  Additional procedural history will 
be discussed below.


FINDINGS OF FACT


1.  The veteran died in July 1995 of cardiac arrest; at the 
time of his death, the veteran did not have any service 
connected disabilities nor had it been determined that he was 
permanently and totally disabled due to a service connected 
disability.

2.  To assist the appellant in developing the evidence 
pertinent to the claim, the Board remanded the case in June 
1997 requesting that the appellant provide evidence that she 
is the representative of the veteran's estate, to wit, a copy 
of letters testamentary.  The appellant was also directed to 
complete an appropriate form designating her representative 
or, if appropriate, the representative of the veteran's 
estate in this matter.

3.  By letter dated in January 1988, the RO requested that 
the appellant provide a copy of the letter of administration 
or letters testamentary authorizing her as representative of 
the veteran's estate.

4.  The appellant failed, without adequate reason, to respond 
to the request of the Board as per the Remand dated in June 
1997.


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of her appeal, the appellant abandoned her claim.  38 
C.F.R. § 3.158 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has presented a claim for payment or 
reimbursement of medical expenses incurred in conjunction 
with the veteran's emergency room treatment at the Gila 
Regional Medical Center on July 14, 1995.  The evidence of 
record had shown that the veteran died that day of cardiac 
arrest.  The appellant in this case is the veteran's daughter 
who brought the claim as the alleged personal representative 
of the veteran's estate.

Relevant Law and Regulations

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (1999).

Factual Background

The Board remanded the appellant's claim to the RO in June 
1997 for further development of the evidence pertinent to her 
case.  The Board directed that 
the appellant provide official evidence that she was the 
representative of the veteran's estate.  In particular, it 
was directed that a copy of letters testamentary or other 
appropriate document be submitted so as to verify her 
standing to bring forth a claim on behalf of the veteran's 
estate.  The Board further noted that, although there was 
some indication that the appellant was represented by an 
attorney, there was no evidence of record specifically 
documenting such relationship.  See, in general, 38 U.S.C.A. 
§§ 5901 et seq. (West 1991 & Supp. 1999).  The appellant was  
directed to complete an appropriate form designating her 
representative or, if appropriate, the representative of the 
veteran's estate in this matter.

By letter dated in January 1988, the RO requested that the 
appellant provide a copy of the letter of administration or 
letters testamentary authorizing her as representative of the 
veteran's estate.  The RO also indicated that she should 
respond within 60 days, and in any case within one year from 
the date of the letter; otherwise, benefits, if entitlement 
was established, might not be paid prior to the date of its 
receipt.  No response was ever received from the appellant or 
from the attorney.

In a December 1999 Supplemental Statement of the Case, the RO 
denied the claim based on the appellant's failure to 
prosecute.  By letter dated in January 2000, the RO notified 
the appellant that she had the opportunity to provide 
additional evidence in support of the claim prior to its 
being returned to the Board for appellate review. The RO also 
indicated that she should respond within 60 days, and that, 
if she did not, her case would be returned to the Board, 
without further notice to her.   The appellant did not 
respond.  The RO has returned the case to the Board.

Analysis

Since various attempts on the part of VA to obtain the 
information which is crucial to resolving the appellant's 
claim have been totally unsuccessful, and because she has not 
contacted VA at any time since November 1995 to explain her 
failure to respond to the RO's requests, the Board has no 
alternative but to dismiss her appeal as abandoned.  See 38 
C.F.R. § 3.158(a).  By notifying her in January 1998, 
subsequent to the Board's remand, of the need for additional 
information and evidence to resolve the appeal, VA is 
presumed to have properly discharged its official duty to 
mail her notice.  See Jones v. West, 12 Vet. App. 98 (1998); 
YT v. Brown, 9 Vet. App. 195, 199 (1996).  There is no clear 
evidence to the contrary to rebut this presumption.  See 
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).

The evidence in its current state simply is not sufficient to 
render a decision on the merits of the appellant's case.  As 
indicated in the Board's June 1997 remand, there is no 
evidence that the appellant is authorized to file an appeal 
on behalf of the veteran's estate.  See 38 C.F.R. § 20.301 
(1999).  It was incumbent on the appellant to respond to 
requests for evidence and information.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) [the "duty to assist" an 
appellant in developing the evidence pertinent to his or her 
claim is not a "one-way street"].  The appellant has not met 
her obligation in this instance and, as a result, her claim 
is deemed to be abandoned and accordingly must be dismissed.  
See 38 C.F.R. § 3.158(a) (1999). 



ORDER

The appellant abandoned her claim for entitlement to 
reimbursement or payment of the cost of unauthorized private 
emergency room treatment in July 1994; her appeal concerning 
that issue is dismissed. 



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

